Exhibit 10.9
AMENDED AND RESTATED
NORTHWEST SAVINGS BANK AND AFFILIATES UPPER
MANAGERS’ BONUS DEFERRED COMPENSATION PLAN
Preamble
     This Amended and Restated Northwest Savings Bank and Affiliates Upper
Managers’ Bonus Deferred Compensation Plan (the “Plan”), effective January 1,
2005 (the “Effective Date”) updates and revises the Managers’ Bonus Deferred
Compensation Plan of Northwest Savings Bank and Affiliates (the “Predecessor
Plan”), which was effective as of July 1, 2000 and was amended effective as of
July 1, 2001 solely to comply with Section 409A of the Internal Revenue Code of
1986, as amended (the “Code”) and regulations thereunder. The Plan was frozen,
effective December 31, 2005, with the effect that the Participants’ existing and
outstanding elections to defer compensation shall be subject to the terms of
this Plan. The Board has designated the following affiliates of the Bank as
eligible to participate in the Plan effective from July 1, 2000: Northwest
Consumer Discount Company; Jamestown Savings Bank.
ARTICLE I
Definitions
     “Board” means the Board of Directors of Northwest Savings Bank.
     “Bank” or “Northwest” means Northwest Savings Bank, a Pennsylvania
corporation, and its corporate successors, and such of its affiliated
corporations as the Board determines to make eligible for the Plan, by duly
adopted resolution.
     “Disability” means the Participant (a) is unable to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment which can be

- 1 -



--------------------------------------------------------------------------------



 



expected to result in death, or last for a continuous period of not less than
12 months; (b) by reason of any medically determinable physical or mental
impairment which can be expected to result in death, or last for a continuous
period of not less than 12 months, is receiving income replacement benefits for
a period of not less than three months under an accident and health plan
covering employees of the Bank; or (c) is determined to be disabled by the
Social Security Administration.
     “Eligible Affiliate” means an affiliated corporation of the Bank which the
Board has determined by duly adopted resolution to be eligible for the Plan.
     “Eligible Employee” means a member of the upper management of the Bank or
of an Eligible Affiliate at Grade Level 16 or above who is eligible to receive
an annual management incentive bonus.
     “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended.
     “Event of Distribution” means the earlier of the Participant’s
(a) voluntary Separation from Service; (b) involuntary Separation from Service
for a period of six consecutive months; (c) death; or (d) Disability.
     “Participant” means an Eligible Employee who elects to defer compensation
pursuant to the Plan and who retains, or whose beneficiaries retain, benefits
under the Plan in accordance with its terms.
     “Plan” means the Amended and Restated Northwest Savings Bank and Affiliates
Upper Managers’ Bonus Deferred Compensation Plan as it may be amended from time
to time.
     “Plan Administrator” means the human resources department of the Bank.

- 2 -



--------------------------------------------------------------------------------



 



     “Separation from Service” or “Separates from Service” means the
Participant’s retirement, Disability, death or other termination of employment
with the Bank within the meaning of Code Section 409A. No Separation from
Service shall be deemed to occur due to military leave, sick leave or other bona
fide leave of absence if the period of such leave does not exceed 6 months or,
if longer, so long as the Participant’s right to reemployment is provided by law
or contract. If the leave exceeds six (6) months and the Participant’s right to
reemployment is not provided by law or by contract, then the Participant shall
have a Separation from Service on the first date immediately following such six
(6)-month period. Whether a Separation from Service has occurred is determined
based on whether the facts and circumstances indicate that the Bank and the
Participant reasonably anticipated that no further services would be performed
after a certain date or that the level of bona fide services the Participant
would perform after such date (whether as an employee or as an independent
contractor) would permanently decrease to less than 50% of the average level of
bona fide services performed over the immediately preceding 36 months (or such
lesser period of time in which the Participant performed services for the Bank).
     “Specified Employee” means a “key employee” of the Bank within the meaning
of Code Section 416(i) without regard to paragraph 5 thereof (i.e., generally,
employees making more than $150,000 per year, as adjusted annually by the IRS),
determined in accordance with Treasury Regulation 1.409A-1(i).
     “Year” (unless otherwise specified) means the Bank’s fiscal year, which
runs from July 1 through June 30.
ARTICLE II

- 3 -



--------------------------------------------------------------------------------



 



Deferral of Compensation
Section 2.01. Deferral Elections. Each Eligible Employee may elect each year to
defer the dollar amount or percentage of his annual bonus which he specifies in
a Deferral Election Form which he executes in the form of Exhibit 1 hereto and
files with the Plan Administrator. Such Deferral Election shall apply only to
the annual bonus which the Eligible Employee earns in the fiscal year which
follows that in which he executes and files his Deferral Election Form. In
addition, in the year in which an employee first becomes eligible to participate
in the Plan, including the year in which the Plan is first adopted by the Bank,
if the Eligible Employee executes and files his Deferral Election within 30 days
of first becoming Eligible to participate, such Deferral Election shall also
apply to the annual bonus which the Eligible Employee earns in the fiscal year
in which his Deferral Election is filed. Once made, a Deferral Election shall be
irrevocable and shall remain in effect for the fiscal year with respect to which
it was executed, except that the Participant shall retain the right to change
his designation of beneficiaries with respect to any Deferral Election at any
time, upon filing a duly executed beneficiary designation form with the Plan
Administrator in accordance with Section 5.02. Notwithstanding the foregoing,
effective December 31, 2005, the Plan is hereby frozen so that no further
elections to defer compensation shall be permitted under the Plan.
ARTICLE III
Accumulation of Deferred Compensation
Section 3.01. Participant Accounts. The dollar amount of annual bonus deferred
pursuant to each Deferral Election executed and filed by each Participant
hereunder shall be credited as of

- 4 -



--------------------------------------------------------------------------------



 



the end of the calendar month in which such bonus is payable to such Participant
to an unfunded book reserve account (the “Deferred Compensation Account”) and
shall be recorded on the financial books and records of the Bank as a deferred
compensation liability in the names of the respective Participants.
Section 3.02. Interest on Accounts. The Deferred Compensation Accounts of each
Participant having a credit balance shall earn interest at the annual earnings
rate paid on the Bank’s five (5) year certificates of deposit as of the end of
the preceding fiscal year. Such interest shall be credited on or before the last
business day of each calendar quarter on the average credit balance held in each
Participant’s Deferred Compensation Account during that quarter.
ARTICLE IV
Event of Distribution
Section 4.01. Event of Distribution. Within 30 days following the Event of
Distribution, the aggregate amount of his Deferred Compensation Account shall
become payable to the Participant (or his designated beneficiary) in accordance
with Article V.
Section 4.02. Unforeseeable Emergency. In addition to the Event of Distribution,
a portion of the Deferred Compensation Account of any Participant shall be
payable to him or to any of his beneficiaries in the event of an unforeseeable
emergency that is caused by an event beyond the control of the Participant or
beneficiary and that would result in severe financial hardship to the individual
if early withdrawal were not permitted. Any early withdrawal pursuant to this
section is limited to the amount necessary to meet the emergency, which cannot
be met from other

- 5 -



--------------------------------------------------------------------------------



 



resources, such as insurance, savings or borrowing.. Such withdrawal shall be
made within 30 days following the date on which the Bank determines that the
Participant has suffered an unforeseeable emergency.
Section 4.03. Definition of Unforeseeable Emergency. Conditions which warrant
approval of a Participant’s (or beneficiary’s) application for early withdrawal
on account of unforeseeable emergency are limited to cases of severe financial
hardship to the Participant (or to his spouse, beneficiary, or dependent as
defined in Code Section 152 without regard to Code Section 152(b)(1), (b)(2),
and (d)(1)(B)) resulting from a sudden and unexpected illness or accident, loss
of the Participant’s property due to casualty, or other similar extraordinary
and unforeseeable circumstances arising as a result of events beyond the control
of the Participant. Early withdrawal may not be made to the extent that the
financial hardship to the Participant (or to his beneficiary) is or may be
relieved —

  (a)   through reimbursement or compensation by insurance or otherwise;     (b)
  by liquidation of the Participant’s assets, to the extent the liquidation of
such assets would not itself cause severe financial hardship, or     (c)  
cessation of deferrals under this Plan.

The need to send a Participant’s dependent to college or to purchase a home are
not considered an unforeseeable emergency. Amounts withdrawn may not be returned
to the Plan. Withdrawals will be subject to Federal income tax. A Participant
may include in his hardship withdrawal the amount of taxes he will incur as a
result of it.
Participants who make a hardship withdrawal may not make Elective Deferrals or
other contributions to the Plan for twelve months following receipt of a
hardship distribution.

- 6 -



--------------------------------------------------------------------------------



 



ARTICLE V
Payment of Deferred Compensation
Section 5.01. Payment of Account Balances. The current balance of the
Participant’s Deferred Compensation Account shall be payable in a single cash
lump sum distribution within 30 days following the occurrence of the Event of
Distribution, unless the Participant elects otherwise in accordance with
Section 5.04 below. Notwithstanding the foregoing, in the event that the
Participant dies, the current balance in the Participant’s Deferred Compensation
Account as of the Participant’s date of death shall be paid to the Participant’s
designated beneficiary(ies). Such benefit shall commence within 30 days
following the date of the Participant’s death and shall be payable in a lump sum
distribution.
Section 5.02. Designation of Beneficiaries. Each Participant shall have the
right to designate beneficiaries using the Beneficiary Designation Form attached
hereto as Exhibit 2. The designated beneficiaries are to succeed to his right to
receive future payments hereunder in the event of his death. In case of a
failure of designation or the death of a designated beneficiary without a
designated successor, distribution shall be made to the Participant’s estate. No
designation of beneficiaries shall be valid unless in writing signed by the
Participant, dated, and filed with the Plan Administrator. Beneficiaries may be
changed without the consent of any prior beneficiaries. Payment of a deceased
Participant’s Deferred Compensation Account to his designated beneficiary may be
made in a single sum or over a period less than the number of years designated
by the deceased Participant, as determined by the Plan Administrator in its
unfettered discretion.

- 7 -



--------------------------------------------------------------------------------



 



Section 5.03. Delay in the Commencement Date for Payment of Benefits.
Notwithstanding the foregoing, if the Participant is a Specified Employee and
the distribution under the Plan is due to Separation from Service (other than
due to death or Disability), then solely to the extent necessary to avoid
penalties under Code Section 409A, no distribution shall be made during the
first six (6) months following the Participant’s Separation from Service.
Rather, any distribution which would otherwise be paid to the Participant during
such period shall be accumulated and paid to the Participant in a lump sum on
the first day of the seventh month following such Separation from Service.
Section 5.04. Transition Year Election for Participants. Notwithstanding the
foregoing, a Participant may elect a specified date on which the current balance
of the Participant’s Deferred Compensation Account will be paid by filing with
the Bank a Transition Year Election Form, attached hereto as Exhibit 3, on or
before December 31, 2008.
ARTICLE VI
General
Section 6.01. Benefits Not Assignable. The right of any Participant or
beneficiary of a Participant in any benefit or to any payment hereunder shall
not be subject in any manner to anticipation, alienation, sale, transfer,
assignment, pledge, encumbrance, attachment, or garnishment by creditors of any
Participant or of any Participant’s beneficiaries.

- 8 -



--------------------------------------------------------------------------------



 



Section 6.02. No Trust or Fiduciary Relationship; Unfunded Accounts. Nothing
contained herein shall be deemed to create a trust of any kind or create any
fiduciary relationship. All liabilities created under this Plan for compensation
deferred by Participants hereunder shall be unfunded for purposes of federal
income taxes and for purposes of Title I of ERISA. Nothing contained herein
shall be construed as giving any Participant or any beneficiary of a
Participant, any right to or title in the Deferred Compensation Accounts
maintained in his name, or in any other assets of the Bank, which shall at all
times be subject to the claims of general creditors of the Bank. The right of
any Participant or beneficiary to any benefits or Accounts hereunder is
exclusively contractual.
Section 6.03. Usage. All references to the masculine pronoun herein shall mean
or include the feminine pronoun as appropriate or as required by the context.
The plural shall include the singular and vice versa.
Section 6.04. Plan Administration. The Plan Administrator shall have the full
power and authority to interpret, construe, and administer this Plan, and such
interpretation, construction and administration shall be conclusive on all
Participants and beneficiaries. This Plan shall be governed by and construed in
accordance with the laws of the Commonwealth of Pennsylvania to the extent not
pre-empted by ERISA.
Section 6.05. Exculpatory Provision. No member of the Board or of the Plan
Administrator and no officer or employee of the Bank shall be liable to any
person for any action taken or

- 9 -



--------------------------------------------------------------------------------



 



omitted in connection with the administration of this Plan unless attributable
to his own fraud or willful misconduct; nor shall the Bank be liable to any
person for any such action unless attributable to fraud or willful misconduct on
the part of a director, officer or employee of the Bank.
Section 6.06. No Contract of Employment. This Plan shall not be deemed to
constitute a contract of employment between the parties hereto nor shall any
provision hereof restrict the right of the Bank or an Eligible Affiliate to
discharge the employee or restrict the right of the employee to terminate his or
her employment.
Section 6.07. Taxes. The Bank may withhold from any benefit payable under this
Plan all federal, state, city, income, employment or other taxes as shall be
required pursuant to any law or governmental regulation then in effect.
Moreover, the Plan shall permit the acceleration of the time or schedule of a
payment to pay employment related taxes as permitted under Treasury
Regulation 1.409A-3(j) or to pay any taxes that may become due at any time that
the arrangement fails to meet the requirements of Code Section 409A and the
regulations and other guidance promulgated thereunder. In the latter case, such
payments shall not exceed the amount required to be included in income as the
result of the failure to comply with the requirements of Code Section 409A.
ARTICLE VII
Claims Procedure

- 10 -



--------------------------------------------------------------------------------



 



Section 7.01. General. Any claim for any payment due under the Plan shall be
filed by the Participant or beneficiary (“claimant”) in the manner prescribed by
the Plan Administrator.
Section 7.02. Denials. If a claim for a payment requested under the Plan is
wholly or partially denied, notice of the decision shall be furnished to the
claimant by the Plan Administrator within a reasonable period of time after
receipt of the claim by the Plan Administrator.
Section 7.03. Notice. Any claimant who is denied a claim for payment requested
under the Plan shall be furnished written notice setting forth:

  (a)   the specific reason or reasons for the denial;     (b)   specific
reference to the pertinent provision of the Plan upon which the denial is based;
    (c)   a description of any additional material or information necessary of
the claimant to perfect the claim; and     (d)   an explanation of the claim
review procedure under the Plan.

Section 7.04. Appeals Procedure. In order that a claimant may appeal a denial of
a claim, the claimant or the claimant’s duly authorized representative may:

  (a)   request a review by written application to the Plan Administrator, or
its designee, no later than 60 days after receipt by the claimant of written
notification of denial of a claim;     (b)   review pertinent documents; and

- 11 -



--------------------------------------------------------------------------------



 



  (c)   submit issues and comments in writing.

Section 7.05. Review. A decision on review of a denied claim shall be made not
later than 60 days after receipt of a request for review, unless special
circumstances require an extension of time for processing, in which case a
decision shall be rendered within a reasonable period of time, but not later
than 120 days after receipt of a request for a review. The decision on review
shall be in writing and shall include the specific reason(s) for the decision
and the specific reference(s) to the pertinent provisions of the Plan on which
the decision is based.
ARTICLE VIII
Amendment and Termination of the Plan
Section 8.01. General. The Plan may be amended in whole or in part or terminated
from time to time by the Board, provided that no amendment or termination may
divest any Participant or beneficiary of rights to deferred compensation earned
and accumulated in the Plan at the time of such amendment or termination.
Section 8.02. Notice. Notice of every such amendment shall be given in writing
to each Participant and beneficiary of a deceased Participant.
Section 8.03 Termination. Subject to the requirements of Code Section 409A, in
the event of complete termination of the Plan, the Plan shall cease to operate
and the Bank shall pay out to the Participant his or her benefit as if the
Participant had Separated from Service as of the effective date of the complete
termination. Such complete termination of the Plan shall occur only under the
following circumstances and conditions:

- 12 -



--------------------------------------------------------------------------------



 



(a) The Bank may terminate the Plan within 12 months of a corporate dissolution
taxed under Code Section 331, or with approval of a bankruptcy court pursuant to
11 U.S.C. §503(b)(1)(A), provided that the amounts deferred under the Plan are
included in the Participant’s gross income in the latest of (i) the calendar
year in which the Plan terminates; (ii) the calendar year in which the amount is
no longer subject to a substantial risk of forfeiture; or (iii) the first
calendar year in which the payment is administratively practicable.
(b) The Bank may terminate the Plan by irrevocable Board action taken within the
30 days preceding a Change in Control (but not following a Change in Control),
provided that the Plan shall only be treated as terminated if all substantially
similar arrangements sponsored by the Bank are terminated so that the
Participant and all participants under substantially similar arrangements are
required to receive all amounts of compensation deferred under the terminated
arrangements within 12months of the date of the termination of the arrangements.
For purposes herein, the definition of “Change in Control” shall be defined in
accordance with Code Section 409A.
(c) The Bank may terminate the Plan provided that (i) the termination and
liquidation does not occur proximate to a downturn in the financial health of
the Bank, (ii) all arrangements sponsored by the Bank that would be aggregated
with this Plan under Treasury Regulation 1.409A-1(c) if the

- 13 -



--------------------------------------------------------------------------------



 



Participant covered by this Plan was also covered by any of those other
arrangements are also terminated; (iii) no payments other than payments that
would be payable under the terms of the arrangement if the termination had not
occurred are made within 12 months of the termination of the arrangement;
(iv) all payments are made within 24 months of the termination of the
arrangements; and (v) the Bank does not adopt a new arrangement that would be
aggregated with any terminated arrangement under Treasury Regulation 1.409A-1(c)
if the Participant participated in both arrangements, at any time within three
(3) years following the date of termination of the arrangement.
     IN WITNESS WHEREOF, the Bank has signed this amended and restated Plan on
the date set forth below, with the intention of bringing the Plan into
compliance with Code Section 409A.

                  NORTHWEST SAVINGS BANK    
 
           
December 17, 2008
  By:   /s/ William Wagner    
 
Date
     
 
   

- 14 -



--------------------------------------------------------------------------------



 



EXHIBIT 1
AMENDED AND RESTATED
NORTHWEST SAVINGS BANK AND AFFILIATES UPPER
MANAGERS’ BONUS DEFERRED COMPENSATION PLAN
DEFERRAL ELECTION FORM
[NOTE: DO NOT USE THIS FORM AFTER DECEMBER 31, 2005 BECAUSE THE PLAN HAS BEEN
FROZEN; IT IS HERE ONLY FOR HISTORICAL REASONS]

     
Participant’s Name:
   
 
   

          ELECTION. Pursuant to the Amended and Restated Northwest Savings Bank
(the “Bank”) and Affiliates Upper Managers’ Bonus Deferred Compensation Plan
(“Plan”) which I acknowledge I have received a copy, I hereby elect to defer
receipt of $                                         or                     % of
the annual management incentive bonus which is declared and payable to me by the
Bank in the fiscal year immediately following that in which this Deferral
Election Form is delivered to the Plan Administrator.
          In the fiscal year in which I first become eligible to participate in
the Plan this Deferral Election Form shall also apply to the manager’s bonus
otherwise due to me from the Bank for the fiscal year in which this Deferral
Election Form is filed with the Bank, provided that it is delivered to the Plan
Administrator within 30 days of my first becoming eligible to participate in the
Plan.
          Capitalized terms which are not defined herein shall have the same
meaning as set forth in the Plan.

           
 
Date
 
 
Participant    
 
         
 
Date
 
 
Duly Authorized Officer of the Bank    

- 15 -



--------------------------------------------------------------------------------



 



EXHIBIT 2
AMENDED AND RESTATED
NORTHWEST SAVINGS BANK AND AFFILIATES UPPER
MANAGERS’ BONUS DEFERRED COMPENSATION PLAN
BENEFICIARY DESIGNATION FORM

     
Print Name:
   
 
   

I hereby designate the following Beneficiary(ies) to receive my benefits under
the Plan, following my death:

                  PRIMARY BENEFICIARY:        
 
               
Name:
      % of Benefit:        
 
               
 
               
Name:
      % of Benefit:        
 
               
 
               
Name:
      % of Benefit:        
 
               
 
                SECONDARY BENEFICIARY (if all Primary Beneficiaries pre-decease
the Participant):
 
               
Name:
      % of Benefit:        
 
               
 
               
Name:
      % of Benefit:        
 
               
 
               
Name:
      % of Benefit:        
 
               

     This Beneficiary Designation hereby revokes any prior Beneficiary
Designation which may have been in effect. This Beneficiary Designation is
revocable.

         
 
Date
 
 
Participant    
 
       
 
Date
 
 
Duly Authorized Office of the Bank    

- 16 -



--------------------------------------------------------------------------------



 



EXHIBIT 3
AMENDED AND RESTATED
NORTHWEST SAVINGS BANK AND AFFILIATES UPPER
MANAGERS’ BONUS DEFERRED COMPENSATION PLAN
TRANSITION YEAR ELECTION FORM
Instructions: Due to IRS rules, if you are participating in the Amended and
Restated Northwest Savings Bank and Affiliates Upper Managers’ Bonus Deferred
Compensation Plan (the “Plan”) you may complete this form by no later than
December 31, 2008 to elect the specified date on which your benefit will
commence under the Plan. You may not use this form to change the time of payment
of your benefits under the Plan that are scheduled to be made to you in 2008, or
otherwise to cause payments to be made to you in 2008. Capitalized terms which
are not defined herein shall have the same meaning as set forth in the Plan.

     
Print Name:
   
 
   

Pursuant to Section 5.04 of the Plan I hereby elect for the entire balance of my
Deferred Compensation Account to be paid upon either (please choose one):
                               A specified date of                         
                , 20___.
                               My Event of Distribution (i.e., the earlier of
my: (i) involuntary Separation from Service for a period of six consecutive
months; (ii) voluntary Separation from Service; (iii) death; or (iv) Disability)
I understand that if I fail to timely file this Transition Year Election Form
with the Bank on or before December 31, 2008, I will be deemed to have elected
to receive the entire balance of my Deferred Compensation Account upon my Event
of Distribution.

           
 
Date
 
 
Participant      
 
       
 
Date
 
 
Duly Authorized Officer of the Bank    

- 17 -